MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	 2019	ME	12	
Docket:	   Yor-18-211	
Argued:	   December	11,	2018	      	     	      	      	      	
Decided:	  January	24,	2019	
                                                                                           	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                              YORK	COUNTY	et	al.	
                                       	
                                      v.	
                                       	
                        PROPERTYINFO	CORPORATION,	INC.	
	
	
PER	CURIAM	

	         [¶1]		York	County	and	the	York	County	 Registry	of	 Deeds	(collectively,	

York	 County)	 appeal	 from	 a	 judgment	 of	 the	 Superior	 Court	 (York	 County,	

O’Neil,	 J.)	 granting	 summary	 judgment	 to	 PropertyInfo	 Corporation,	 Inc.	 on	

York	 County’s	 complaint	 alleging	 breach	 of	 contract	 and	 unjust	 enrichment.		

The	action	was	based	on	PropertyInfo’s	failure	to	digitize	and	make	accessible	

all	documents	filed	with	the	York	County	Registry	of	Deeds	between	1940	and	

1965.	 	 York	 County	 asserts	 that	 the	 court	 erred	 in	 its	 determination	 that	 its	

claims	were	barred	by	the	statute	of	limitations.		We	affirm.			
2	

                                          I.		CASE	HISTORY	

         [¶2]	 	 The	 following	 facts	 are	 taken	 from	 the	 parties’	 supported	

statements	of	material	fact,	viewed	in	the	light	most	favorable	to	York	County	

as	the	nonprevailing	party.		See	Pushard	v.	Bank	of	Am.,	N.A.,	2017	ME	230,	¶	13,	

175	A.3d	103.			

         [¶3]	 	 On	 December	 3,	 2003,	 York	 County	 and	 Landata,	 the	

predecessor-in-interest	 to	 PropertyInfo,	 entered	 into	 a	 contract—called	 a	

“master	agreement”—for	Landata	to	digitize	and	make	available	to	the	Registry	

and	 the	 public	 an	 indexed	 collection	 of	 registered	 documents.	 	 The	 contract	

required	 Landata	 to	 provide	 the	 Landscan	 System	 and	 Services	 (LSS),	

comprising	hardware,	software,	 and	services	components.	 	Listed	among	the	

“SERVICES”	to	be	supplied	was	“Conversion	of	Existing	Indexes.”1	

         [¶4]	 	 The	 contract	 did	 not	 specify	 any	 implementation	 deadlines	 other	

than	 that	 Landata	 “will	 work	 with	 [York	 County]	 to	 develop	 a	 mutually	

agreeable	implementation	schedule	for	the	LSS,”	and	that	the	contract	was	to	

“remain	 in	 effect	 until	 Agreement	 expires,	 or	 until	 terminated	 for	 breach	 of	

contract.”		The	term	of	the	contract	was	“five	(5)	years,	beginning	on	the	date	


     1		Although	not	at	issue	here	given	the	court’s	conclusion	that	the	statute	of	limitations	barred	the	

claims,	 the	 master	 agreement	 provided,	 “No	 action,	 regardless	 of	 form,	 may	 be	 brought	 by	 either	
party	more	than	two	years	after	the	cause	of	action	has	arisen	.	.	.	.”				
                                                                                       3	

documents	 are	 processed	 through	 the	 LSS,”	 but	 could	 “be	 renewed	 for	 any	

length	of	time	upon	written	mutual	agreement	of	both	parties.”		On	May	2,	2005,	

York	 County	 and	 Landata	 entered	 into	 an	 “Equipment/Software	 Contract	

Supplement”	by	which	Landata	agreed	to	provide	the	following:	

             Professional	services	to	include:	
             - Create	 and	 enter	 an	 index	 for	 the	 images	 created	 from	
                microfilm.		Indexed	data	and	images	will	be	imported	into	
                the	Registers’	[sic]	on	site	database	and	the	Registers’	[sic]	
                Internet	database.		The	following	fields	will	be	indexed:	
                   (1940-1965)	
                   	
                   Book/Page	
                   Grantor/Grantee	
                   Town	
                   Instrument	type		
                   Related	Documents	(Book/Page	only)	
                   Instrument	Date	
                   Recorded	Time	and	date		
	
The	parties	“Agree[d]	to	Terms	of	this	Supplement	as	set	forth	in	the	 Master	

Agreement.”		The	parties	 also	entered	into	a	similar	contract	supplement	for	

the	years	1966-1981,	which	is	not	at	issue	in	this	proceeding.			

      [¶5]		After	Landata	indexed	the	images,	it	agreed	to	provide	 an	on-site	

database	at	the	Registry	(the	“PAM”	database)	to	enable	York	County	to	review	

the	 database	 before	 making	 it	 available	 to	 the	 public	 over	 the	 internet	 (the	

“WAM”	database).		The	databases	were	estimated	to	cost	$375,000	based	on	a	

$1.25-per-document	charge.			
4	

        [¶6]	 	 In	 December	 2006,	 Landata	 delivered	 both	 the	 PAM	 and	 WAM	

databases	to	York	County,	though	some	data	was	missing.		York	County	 paid	

Landata	 $500,987.50	 on	 December	 7,	 2006,	 which	 included	 $404,878.75	 for	

services	related	to	the	1940-1965	Supplement.			

        [¶7]	 	 From	 December	 2006	 to	 February	 2007,	 the	 parties	 exchanged	

emails	 regarding	 problems	 with	 the	 database;	 in	 particular,	 the	 Register	 of	

Deeds	indicated	that	“quite	a	bit	of	data”	was	missing	from	the	database.2		At	a	

later	 point,	 the	 1940-1965	 indexing	 data	 was	 removed	 from	 York	 County’s	

public	webpage.				

        [¶8]		In	2008,	PropertyInfo,	by	merger,	succeeded	Landata	as	the	licensor	

for	the	LSS	and	assumed	Landata’s	obligations	under	the	contracts.			

        [¶9]	 	 In	 April	 2011,	 PropertyInfo’s	 sales	 representative	 referred	 to	 the	

project	as	“the	forever	ongoing	indexing	of	1940-1965”	in	an	email.		And,	later	

that	 year,	 PropertyInfo	 delivered	 to	 York	 County	 a	 re-indexed	 database	 for	

1940-1965	that	still	contained	“null”	documents,	images	without	indices,	and	

indices	without	images.			



    2	 	 At	 York	 County’s	 request,	 an	 announcement	 to	 users	 was	 placed	 on	 each	 database	 in	

March	2007	 stating,	 in	 relevant	 part,	 “On	 March	 9,	 2007	 it	 was	 determined	 there	 may	 have	 been	
indexing	 errors	 for	 the	 year	span	 of	 January	 1,	1940	thru	 December	 31,	 1965.	 	If	 you	 based	 your	
research	on	data	from	those	years	.	.	.	you	are	advised	to	confirm	those	findings	by	researching”	in	
the	official	records	at	the	Registry	of	Deeds.			
                                                                                                        5	

        [¶10]	 	 In	 2015	 and	 2016,	 PropertyInfo	 undertook	 a	 quality	 assurance	

process	 to	 review	 the	 1940-1965	 project;	 the	 review	 identified	 errors	

concerning	mortgages	and	mortgage	releases	as	well	as	other	types	of	errors.		

PropertyInfo	delivered	a	new	index	in	the	summer	of	2016.		York	County	raised	

numerous	 issues	 with	 the	 2016	 database,	 which	 PropertyInfo	 attempted	 to	

remedy,	 but	 York	 County	 remained	 dissatisfied	 with	 PropertyInfo’s	

performance	of	the	indexing	contract.				

        [¶11]	 	 In	 December	 2016,	 York	 County	 filed	 a	 complaint	 against	

PropertyInfo3	 alleging	 breach	 of	 contract	 and	 unjust	 enrichment.	 	 The	 action	

was	commenced	ten	years	after	the	database	was	originally	delivered	to	York	

County	and	York	County	had	paid	PropertyInfo’s	predecessor-in-interest.			

        [¶12]		PropertyInfo	filed	an	answer	that	asserted	that	the	complaint	was	

barred	 by	 the	 statute	 of	 limitations.	 	 After	 an	 unsuccessful	 attempt	 at	

alternative	 dispute	 resolution,	 PropertyInfo	 filed	 a	 motion	 for	 summary	

judgment	with	an	accompanying	statement	of	material	facts.		York	County	filed	

an	 opposing	 memorandum	 and	 an	 opposing	 statement	 of	 material	 facts,	




    3		The	complaint	initially	also	named	Kofile	Technologies,	Inc.	as	a	defendant,	but	York	County	

voluntarily	 dismissed	 Kofile	 as	 a	 defendant,	 with	 prejudice,	 in	 January	 2017.	 	 The	 government	
division	of	PropertyInfo	had	been	sold	to	Kofile	in	December	2016—the	month	when	York	County	
filed	the	lawsuit	at	issue	here—but	the	York	County	project	remained	with	PropertyInfo.			
6	

including	additional	facts.		PropertyInfo	filed	a	reply	memorandum	and	reply	

statement	of	material	facts.				

         [¶13]		The	court	entered	a	summary	judgment	in	favor	of	PropertyInfo	

based	on	its	conclusion	that	the	statute	 of	limitations	had	expired	on	each	of	

York	County’s	claims.4		York	County	timely	filed	a	notice	of	appeal.		See	14	M.R.S.	

§	1851	(2017);	M.R.	App.	P.	2A(a),	(b)(1),	2B(c)(1).	

                                          II.		LEGAL	ANALYSIS	

A.	      Standard	of	Review	

      [¶14]		We	review	de	novo,	as	a	question	of	law,	whether	the	court	erred	in	

entering	 summary	 judgment	 because	 a	 claim	 is	 barred	 by	 the	 applicable	

limitations	 period.	 	 Drilling	 &	 Blasting	 Rock	 Specialists,	 Inc.	 v.	 Rheaume,	

2016	ME	131,	 ¶¶	 14,	 16,	 147	 A.3d	 824.	 	 Statutes	 of	 limitation	 are	 strictly	

construed.		Estate	of	Gray,	2013	ME	29,	¶	7,	61	A.3d	747.		


      4		The	court	further	determined	that	York	County	had	waived	any	issue	of	equitable	estoppel	by	

failing	to	oppose	PropertyInfo’s	argument	that	estoppel	did	not	bar	its	statute	of	limitations	defense.		
The	court	reasoned	that,	in	any	event,	the	elements	of	estoppel	were	not	satisfied	by	the	summary	
judgment	record.				

    York	County	argues	on	appeal	that	PropertyInfo	should	be	equitably	estopped	from	asserting	the	
statute	of	limitations	defense—and	that	reviewing	the	court’s	decision	on	equitable	estoppel	in	this	
matter	 will	 not	 offend	 the	 principle	 that	 the	 trial	 court	 should	 have	 the	 opportunity	 to	 rule	 on	 a	
question	before	an	appellate	court	considers	it.		However,	York	County	waived	the	equitable	estoppel	
argument	 by	 failing	 to	 argue	 it	 to	 the	 Superior	 Court,	 and	 has	 not	 challenged	 the	 trial	 court’s	
determination	 of	 that	waiver	 on	 appeal.	 	 Cf.	 Estate	 of	 Frye	 v.	 MMG	 Ins.	 Co.,	 2018	ME	 44,	 ¶	 17	 n.4,	
182	A.3d	158)	(“The	court’s	reliance	on	equitable	estoppel	in	this	matter	was	erroneous	for	several	
reasons,	including	that	equitable	estoppel	was	not	raised	by	any	of	the	parties	in	their	pleadings,	nor	
argued	in	their	summary	judgment	memoranda	.	.	.	.”).		
                                                                                         7	

B.	   Statute	of	Limitations		

      [¶15]	 	 Although	 York	 County	 received	 the	 contracted-for	 database	 and	

paid	PropertyInfo’s	predecessor-in-interest	for	its	services	in	2006,	the	County	

contends	that	PropertyInfo	failed	to	complete	performance	of	a	service	contract	

that	 has	 not	 expired	 and	 that	 the	 cause	 of	 action	 does	 not	 accrue	 until	

completion	of	the	contract.		York	County	argues	that,	at	a	minimum,	there	are	

disputes	 of	 material	 fact	 preventing	 a	 determination	 of	 when	 the	 action	

accrued.				

      [¶16]		“When	a	defendant	asserts	in	a	motion	for	summary	judgment	the	

affirmative	 defense	 of	 the	 expiration	 of	 a	 limitations	 period,	 the	 defendant	

bears	the	burden	of	assembling	a	record	of	undisputed	facts	demonstrating	that	

the	 plaintiff’s	 action	 is	 time-barred	 by	 the	 applicable	 statute	 of	 limitations.”		

Rheaume,	2016	ME	131,	¶	15,	147	A.3d	824	(citation	omitted).		To	withstand	

such	 a	 motion,	 the	 plaintiff	 “bears	 the	 burden	 of	 demonstrating	 that	 the	

summary	judgment	record	generates	a	factual	dispute	about	the	running	of	the	

limitations	period.”		Id.	(citation	omitted).		“[A]	genuine	issue	of	material	fact	

exists	when	a	fact-finder	must	choose	between	competing	versions	of	the	truth,	

even	 if	 one	 party’s	 version	 appears	 more	 credible	 or	 persuasive.”	 	 Id.	 ¶	 14	

(citation	omitted).		
8	

      [¶17]		“Statutes	of	limitations	are	designed	to	provide	eventual	repose	

for	potential	defendants	and	to	avoid	the	necessity	of	defending	stale	claims.”		

Langevin	v.	Biddeford,	481	A.2d	495,	498	(Me.	1984).		The	statute	of	limitations	

in	Maine	for	a	contract	claim	or	a	claim	of	unjust	enrichment	is	the	general	civil	

statute	of	limitations:	“All	civil	actions	shall	be	commenced	within	6	years	after	

the	cause	of	action	accrues	and	not	afterwards	.	.	.	except	as	otherwise	specially	

provided.”		14	M.R.S.	§	752	(2017);	see	Tornesello	v.	Tisdale,	2008	ME	84,	¶	10,	

948	 A.2d	 1244;	 Me.	 Mun.	 Emps.	 Health	 Trust	 v.	 Maloney,	 2004	 ME	 51,	 ¶	11,	

846	A.2d	336.			

	     1.	    Breach	of	Contract	Claim	

      [¶18]		A	breach	of	contract	claim	accrues	“when	the	defendant	breaches	

the	contract.”		Gile	v.	Albert,	2008	ME	58,	¶	8,	943	A.2d	599.		More	particularly,	

the	 breach	 of	 a	 contract	 is	 cognizable	 when	 a	 party	 to	 the	 contract	 fails	 to	

provide	the	bargained-for	benefit.		See,	e.g.,	Kasu	Corp.	v.	Blake,	Hall	&	Sprague,	

Inc.,	 582	 A.2d	 978,	 980	 (Me.	 1990)	 (holding	 that	 a	 breach	 occurred	 when	 an	

insurance	company	failed	to	provide	plaintiff	with	bargained-for	coverage,	not	

when	the	lack	of	coverage	was	discovered).		

      [¶19]	 	 When,	 as	 here,	 the	 contract	 does	 not	 specify	 the	 time	 for	

performance,	“a	reasonable	time	is	implied.”		Me.	Mut.	Fire	Ins.	Co.	v.	Watson,	
                                                                                                          9	

532	A.2d	686,	689	(Me.	1987).		If	the	facts	regarding	the	time	of	performance	

are	not	in	dispute,	what	constitutes	a	reasonable	time	is	a	question	of	law.		Id.		

         [¶20]		York	County	contends	that	the	court	erred	in	concluding	that	the	

cause	of	action	accrued	in	2006	when	PropertyInfo	delivered	the	database	and	

York	 County	 tendered	 payment.	 	 Its	 argument	 is	 that,	 because	 PropertyInfo	

continued	to	make	corrections	to	the	database	until	the	filing	of	suit	in	2016,	

there	has	been	and	is	a	“continuing”	breach	of	contract.		We	have	not	considered	

whether	 and	 to	 what	 extent	 a	 continuing	 breach	 of	 contract	 will	 extend	 the	

limitation	 period	 for	 an	 alleged	 breach	 of	 contract,5	 but	 other	 courts	 have	

addressed	this	issue.			

         [¶21]		Several	jurisdictions	recognize	the	continuing-breach-of-contract	

theory,	but	only	in	limited	circumstances.		In	a	widely	cited	opinion,	the	United	

States	Court	of	Appeals	for	the	Fifth	Circuit	held	that,	under	Texas	law,	when	a	

breach	 of	 contract	 occurs,	 subsequent	 attempts	 to	 remedy	 the	 defects	 or	

provide	 assurances	 do	 not	 alter	 the	 date	 of	 the	 breach	 for	 purposes	 of	 the	

statute	 of	 limitations.	 	 Walker	 v.	 Sears,	 Roebuck	 &	 Co.,	 853	 F.2d	 355,	 363-65	


    5		 The	 cases	 cited	 by	 York	 County	 are	 not	 helpful.	 	 Discussions	 about	 whether	 a	 contract	
predominantly	relates	to	the	provision	of	goods	or	services	for	purposes	of	determining	whether	the	
statute	of	limitations	of	the	Uniform	Commercial	Code	applies,	see	Lucien	Bourque,	Inc.	v.	Cronkite,	
557	 A.2d	 193,	 195-96	 (Me.	 1989);	 Smith	 v.	 Urethane	 Installations,	 Inc.,	 492	 A.2d	 1266,	 1268-69	
(Me.	1985),	or	whether	a	breach	is	full	or	partial,	see	Down	E.	Energy	Corp.	v.	RMR,	Inc.,	1997	ME	148,	
¶	10,	697	A.2d	417,	provide	no	guidance	here.			
10	

(5th	Cir.	1988).		Similarly,	in	New	York,	the	Appellate	Division	held	that	“[t]he	

doctrine	 may	 only	 be	 predicated	 on	 continuing	 unlawful	 acts	 and	 not	 on	 the	

continuing	 effects	 of	 earlier	 unlawful	 conduct.”	 	 Henry	 v.	 Bank	 of	 Am.,	

48	N.Y.S.3d	 67,	 70	 (N.Y.	 App.	 Div.	 2017).	 	 The	 doctrine	 may	 apply	 “when	 the	

contract	imposes	a	continuing	duty	on	the	breaching	party”	such	that	there	are	

a	series	of	separate	breaches.6		Id.		For	example,	if	a	contract	calls	for	annual	

deposits	into	a	pension	fund,	the	duty	is	a	continuing	one	and	is	breached	each	

year	 that	 funds	 are	 not	 deposited.	 	 Guilbert	 v.	 Gardner,	 480	 F.3d	 140,	 150	

(2d	Cir.	2007)	 (applying	 New	 York	 law);	 see	 also	 Orville	 v.	 Newski,	 Inc.,	

547	N.Y.S.2d	913,	914	(N.Y.	App.	Div.	1989)	(holding	that	a	contract	requiring	

minimum	annual	debt	payments	was	a	continuing	obligation	and	a	breach	of	

contract	occurred	each	year	defendant	failed	to	make	the	minimum	payment).		

In	contrast,	when	“a	plaintiff	asserts	a	single	breach—with	damages	increasing	

as	the	breach	continued—the	continuing	wrong	theory	does	not	apply.”		Henry,	

48	N.Y.S.3d	at	70.			




    6		See	also	Univ.	of	Pittsburgh	v.	Townsend,	542	F.3d	513,	527	(6th	Cir.	2008)	(stating	that	“[t]he	

test	of	continuity	.	.	.	is	to	be	determined	by	the	answer	to	the	question	whether	the	services	were	
performed	under	one	continuous	contract,	whether	express	or	implied,	with	no	definite	time	fixed	
for	payment,	or	were	rendered	under	several	separate	contracts”)	(alteration	in	original)	(applying	
Pennsylvania	law).		
                                                                                       11	

      [¶22]	 	 In	 New	 Jersey,	 the	 theory	 of	 a	 continuing	 breach	 of	 contract	 “is	

typically	applied	in	installment	contracts,	so	that	a	new	cause	of	action	arises	

from	the	date	each	payment	is	 missed.		 But	it	has	also	been	applied	where	 a	

party	 has	 continuously	 breached	 a	 non-payment	 performance	 obligation,”	 as	

when	 a	 municipality	 failed	 to	 collect	 garbage	 pursuant	 to	 an	 agreement	 that	

required	periodic	garbage	collection.		Nat’l	Util.	Serv.	v.	Cambridge-Lee	Indus.,	

199	F.	App’x	139,	142-43	(3d	Cir.	2006)	(citation	omitted)	(applying	New	Jersey	

law).		Hawaii	has	taken	a	similar	approach.		See	Garner	v.	State,	223	P.3d	215,	

233	(Haw.	Ct.	App.	2009)	(“[A]	new	cause	of	action	accrues	at	each	pay	period,	

and	 a	 plaintiff	 may	 recover	 the	 amounts	 which	 have	 become	 due	 during	 the	

applicable	statute	of	limitations	period	prior	to	the	filing	of	the	action.”).		

      [¶23]		In	contrast,	some	states	do	not	recognize,	or	have	not	recognized,	

the	theory	of	continuing	breach	of	contract	in	any	circumstance.		For	instance,	

“[n]o	 Washington	 case	 recognizes	 a	 continuing	 breach	 as	 extending	 the	 time	

allowed	to	bring	a	suit	sounding	in	contract.”		Schreiner	Farms,	Inc.	v.	Am.	Tower,	

Inc.,	293	P.3d	407,	411	(Wash.	Ct.	App.	2013).		In	the	District	of	Columbia,	“the	

accrual	 date	 begins	 on	 the	 date	 the	 contract	 is	 breached,	 not	 on	 the	 date	 of	

related	incidents,”	such	as	subsequent	employment	actions	that	follow	an	initial	
12	

work	suspension.		Slate	v.	Pub.	Def.	Serv.,	31	F.	Supp.	3d	277,	315	(D.D.C.	2014)	

(citing	Press	v.	Howard	Univ.,	540	A.2d	733,	734-35	(D.C.	1988)).7	

           [¶24]		Although	doctrines	 allowing	the	tolling	of	statutes	of	limitations	

have	been	recognized	in	medical	malpractice	cases	and	cases	alleging	negligent	

professional	 conduct,8	 those	 tort	 doctrines	 arise	 out	 of	 special	 relationships	

involving	continuing	treatment	and	continuing	duties	of	care.		The	arms-length	

vendor-vendee	 relationship	 between	 the	 County	 and	 PropertyInfo	 is	 not	

analogous	and,	in	any	event,	the	defects	here	were	discovered	shortly	after	the	

contracted-for	product	was	provided	and	paid	for.				

           [¶25]	 	 Even	 if	 we	 were	 to	 bless	 the	 “continuing”	 breach	 doctrine,	 the	

doctrine	would	not	apply	to	the	claim	for	breach	of	contract	at	issue	here,	where	

a	material	breach	of	a	service	contract	occurred	when	the	defective	database	

was	delivered.		Because	this	is	not	a	situation	in	which	the	“continuing”	breach	

doctrine	could	apply,	the	limitations	period	was	not	tolled	following	the	2006	

breach,	and	we	affirm	the	entry	of	summary	judgment	on	the	contract	claim.		



      7	
     	 Here,	 there	 is	 no	 question	 that,	 in	 December	 2016,	 when	 Landata	 initially	 delivered	 the	
database	 for	 the	 years	 1940-1965	 and	 received	 payment,	 defects	 in	 the	 database	 were	 apparent	
almost	immediately	thereafter.			
      8	
       	 See	 Baker	 v.	 Farrand,	 2011	 ME	 91,	 ¶	 29,	 26	 A.3d	 806;	 Myrick	 v.	 United	 States,	
No.	1:15-CV-00045-JDL,	 2018	 U.S.	 Dist.	 LEXIS	 29183	 at	 *23-24	 (D.	 Me.	 Feb.	 23,	 2018);	 see	 also	
Flannery	 v.	 Singer	 Asset	 Fin.	 Co.,	 LLC,	 94	 A.3d	 553,	 569	 (Conn.	 2014);	 see	 generally	 Kyle	 Graham,	
Article,	The	Continuing	Violations	Doctrine,	43	Gonz.	L.	Rev.	271	(2007).		
                                                                                     13	

	     2.	    Unjust	Enrichment	Claim	

	     [¶26]		York	County	has	also	alleged	that	PropertyInfo	is	liable	based	on	a	

theory	of	unjust	enrichment.		Such	a	claim,	however,	presupposes	the	absence	

of	 a	 contractual	 relationship	 between	 the	 parties.	 	 Paffhausen	 v.	 Balano,	

1998	ME	47,	¶	6,	708	A.2d	269.		Here,	there	is	no	dispute	that	York	County	and	

PropertyInfo	entered	into	an	express	contract,	and	that	relationship	precludes	

the	availability	of	any	recovery	in	equity	for	unjust	enrichment.	

	     [¶27]	 	 Even	 if	 York	 County	 were	 entitled	 to	 pursue	 a	 claim	 of	 unjust	

enrichment,	the	claim	would	be	barred	by	the	statute	of	limitations.		An	unjust	

enrichment	 claim	 accrues	 when	 the	 alleged	 unjust	 enrichment	 occurs.	 	 See	

Maloney,	2004	ME	51,	¶	10,	846	A.2d	336	(holding	that	any	unjust	enrichment	

injury	 occurred	 when	 a	 party	 first	 settled	 a	 claim	 or	 received	 a	 substantial	

portion	 of	 the	 settlement);	 United	 States	 Bank	 Nat’l	 Association	 v.	 Adams,	

2014	ME	113,	¶¶	3,	5,	102	A.3d	774	(holding	that	an	unjust	enrichment	claim	

against	 a	 borrower’s	 brother	 accrued	 when	 the	 borrower	 used	 some	 of	 her	

mortgage	proceeds	to	pay	off	a	debt	owed	by	her	and	her	brother).			

	     [¶28]		Here,	York	County	paid	for	delivery	of	the	database	in	December	

2006—ten	 years	 before	 York	 County	 filed	 its	 complaint	 in	 December	 2016.		

Measured	from	the	2006	date	of	the	allegedly	unjust	enrichment,	the	statute	of	
14	

limitations	 expired,	 and	 the	 court	 properly	 entered	 summary	 judgment.	 	 See	

14	M.R.S.	§	752.		

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	     	      	     	      	
	
Gene	R.	Libby,	Esq.,	and	Keith	P.	Richard,	Esq.	(orally),	Libby	O’Brien	Kingsley	
&	 Champion,	 LLC,	 Kennebunk,	 for	 appellant	 York	 County	 and	 York	 County	
Registry	of	Deeds	
	
Andrew	 W.	 Sparks,	 Esq.	 (orally),	 and	 William	 J.	 Kennedy,	 Esq.,	 Drummond	 &	
Drummond,	LLP,	Portland,	for	appellee	PropertyInfo	Corporation,	Inc.	
	
	
York	County	Superior	Court	docket	number	CV-2016-285	
FOR	CLERK	REFERENCE	ONLY